Citation Nr: 0920085	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-03 717 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a long condition due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2008, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board requested an opinion from the Veterans Health 
Administration (VHA) of VA in November 2008.  A response was 
received in March 2009.  The Veteran and his representative 
were provided with a copy of the medical opinion.  The 
Veteran's representative responded to letter within the 60-
day time limit.  Accordingly, this issue is before the Board 
for appellate review.  See 38. C.F.R. § 20.903.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's calcified pleural plaques are due to exposure to 
asbestos in service.


CONCLUSION OF LAW

A lung disorder to include asbestos related pleural disease 
was incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran filed a claim for a lung condition to include 
asbestos related pulmonary disease in July 2005.  The RO 
denied the Veteran's claim in May 2006.  The Veteran appeals 
this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board notes that the Veteran contends that his pulmonary 
disorders are related to asbestos exposure in service.  There 
is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations concerning such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21. The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 
 
VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a). 
 
The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b. 
 
The Court has held that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.   
Dyment v. West, 13 Vet. App. 141, 145 (1999).  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00 (April 13, 2000).  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether the Veteran's military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988). 

As noted above, in order for the Veteran to be entitled to 
service connection for a lung condition, the medical evidence 
must show a current diagnosis of the claimed disorder.  A VA 
examination in May 2006 provided the Veteran with a diagnosis 
of calcified pleural plaques and chronic obstructive 
pulmonary disease.  Thus, the first criterion for service 
connection has been met.


Regarding the issue of whether there is evidence of an in-
service disease or injury, the Board notes that the service 
medical records reveal some complaints of chest pain, however 
there was no evidence of a diagnosis of a chronic lung 
disorder to include calcified pleural plaques and chronic 
obstructive pulmonary disease.  The Veteran's separation 
examination noted that his lungs and chest were normal.  

The Board notes that the Veteran contends that his current 
lung condition was caused by exposure to asbestos.  The 
Veteran's service records indicate that he served as a 
machinist mate on the U.S.S. Blandy and the U.S.S. Lawrence.  
The Veteran asserted that he worked in the engine room of a 
destroyer in the Navy and that he had to remove asbestos to 
perform his duties.  A machinist mate is responsible for a 
ship's steam propulsion, and for maintaining auxiliary 
equipment and on deck machinery.  The Board finds that the 
Veteran's military occupational specialty was one, which 
would normally place him at high risk of exposure to 
asbestos.  

The overall record supports a conclusion that the Veteran was 
exposed to asbestos in service.  The medical records indicate 
that the Veteran was exposed to asbestos.  Specifically, a 
CAT scan of the Veteran's chest in October 2002 and April 
2004 revealed calcified pleural plaques consistent with 
asbestos related pleural disease.  The evidence of record 
shows that after military service the Veteran worked in an 
electronic plant for several years and then he worked as a 
barber.  Thus, his post-service work history is negative for 
asbestos exposure.  Accordingly, the Board concedes that the 
Veteran was exposed to asbestos in military service.   

The Board observes that the competent medical evidence of 
record indicates that the Veteran's pleural disease is 
related to asbestos exposure.  A radiologist in October 2002 
reported that a CAT scan of the Veteran's chest revealed 
multiple calcified pleural plaques consistent with asbestos 
related pleural disease.  A VA examination in March 2006 
provided the opinion that the Veteran had asbestos related 
pleural disease.  In May 2006, the examiner provided an 
addendum to the March 2006 examination report after 
conducting further tests, which revealed that the calcified 
pleural plaques are consistent with prior asbestos exposure, 
but not diagnostic of asbestosis.  The examiner further 
asserted that the mild restriction of the lung was likely 
related to chronic obstructive pulmonary disease or obesity 
and note related to asbestosis.  Moreover, a VA medical 
expert in March 2009 provided the opinion that the Veteran 
likely has asbestos related pleural disease.  However, he 
noted that this pleural disorder was not a cause for his 
chronic lung disease and that there was insufficient evidence 
to support lung disease caused by asbestosis.    

Based on the above evidence, the Board concludes that the 
Veteran was most likely exposed to asbestos in service, the 
evidence of record indicates that he was not exposed to 
asbestos pre or post service, and the Veteran has a lung 
condition that has been attributed to asbestos exposure by 
several medical professionals.  Resolving any reasonable 
doubt in favor of the Veteran, the Board finds that the 
Veteran's asbestos related pleural disease is related to 
active military service.  Thus, the Veteran's claim is 
warranted.


ORDER

Entitlement to service connection for a pleural disorder due 
to exposure to asbestos is granted. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


